Citation Nr: 1645469	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  07-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 10 percent for service-connected tibial neuropathy of the left foot, associated with service-connected left ankle disorder, including sprain residuals and arthritis. 

2. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected left ankle disorder, including sprain residuals and arthritis.

3. Entitlement to service connection for left leg and foot radiculopathy, claimed as secondary to service-connected left ankle disorder, including sprain residuals and arthritis.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



  REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an August 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine and left leg and foot radiculopathy, both claimed as secondary to the Veteran's service-connected left ankle disorder.  The RO also denied his claim of entitlement to an evaluation in excess of 10 percent for his service-connected left ankle disorder.  In a January 2007 rating decision, the RO granted the Veteran's claim of entitlement to service connection for tibial neuropathy, left foot, with an initial evaluation of 10 percent, effective August 17, 2005.  In a May 2007 rating decision, following a temporary evaluation of 100 percent for his service-connected left ankle disorder due to residuals of surgery and convalescence, the Veteran was granted an increased, 20 percent disability rating for the ankle disorder, the maximum amount under the applicable diagnostic code, effective September 1, 2006. 

The Veteran's appeals were remanded by the Board in May 2011 for additional development.  The Board finds that the issue of entitlement to an initial increased disability rating in excess of 10 percent for service-connected tibial neuropathy of the left foot, associated with service-connected left ankle disorder, including sprain residuals and arthritis, is ready for adjudication as a review of the record indicates substantial compliance with the terms of the May 2011 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The remaining issues, however, are not ready for adjudication as additional development is necessary.

In January 2011, the Veteran appeared at a video conference hearing at the Chicago RO before the undersigned Veterans Law Judge sitting in Washington, District of Columbia.  A transcript of the hearing has been associated with the Veteran's claims folder.

A December 2013 rating decision granted service connection for entitlement to compensation under 38 U.S.C.A. § 1151 for left foot drop, residual of nerve damage of the anterior tibial nerve (deep peroneal) and the superficial peroneal nerve and sural nerve (also previously rated as tibial neuropathy of the left foot).  This disability, along with tibial neuropathy of the left foot, was assigned a single 30 percent disability rating, effective July 22, 2008.

Regarding the Veteran's claim for entitlement to service connection for a neuropsychiatric disorder, secondary to service-connected left ankle disorder, the Veteran's claim for service connection for an anxiety disorder was originally denied in an August 2005 rating decision.  The Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the August 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

In May 2011, the Board referred the issue of service connection for a neuropsychiatric disorder to the RO for additional development and adjudication.  In December 2013, a Decision Review Officer (DRO) decision accurately recharacterized the issue as whether new and material evidence has been received to reopen the claim for service connection for anxiety disorder (claimed as psychiatric conditions).  Subsequently, the claim was denied as the DRO determined the evidence submitted was not new and material and the issue was not reopened.  The Veteran has not submitted a timely Notice of Disagreement to the December 2013 DRO decision.  See 38 C.F.R. §§ 20.300, 20.301(a), 20.302(a) (2015).  Therefore, the December 2013 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

However, this issue has been raised in the record by a July 2016 Post-Remand Brief but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of whether new and material has been submitted to reopen the issue of entitlement to service connection for an anxiety disorder (also claimed as a neuropsychiatric disorder), secondary to the service-connected left ankle disorder, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

The issues of entitlement to service connection for DDD of the lumbar spine, entitlement to service connection for radiculopathy of the left leg and foot and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ on his part.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Prior to July 22, 2008, the Veteran's tibial neuropathy of the left foot was manifested by mild incomplete paralysis.



CONCLUSION OF LAW

Prior to July 22, 2008, the requirements for an initial rating higher than 10 percent for tibial neuropathy of the left foot are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8524 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);       38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless files.  The Veteran has not referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Additionally, the Veteran was provided with VA examinations in February 2006, July 2007, and in February 2012 pursuant to the Board's May 2011 remand instructions.

The Board points out that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

In addition, the Veteran provided relevant testimony during a hearing before a Veterans Law Judge in January 2011.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duties under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

As an initial matter, the Board notes that this appeal was initially remanded by the Board in May 2011 as the Veteran had asserted a worsening of his tibial neuropathy disability and a more contemporaneous examination was needed to properly evaluate the current level of severity of the disorder.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA examination in February 2012.

In March 2013, the Veteran submitted a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for left leg and ankle damage to include foot drop resulting from treatment at a VA medical facility.  In December 2013, a DRO decision granted the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for left foot drop, residual of nerve damage of the anterior tibial nerve (deep peroneal) and the superficial peroneal nerve and sural nerve (also previously rated as tibial neuropathy of the left foot).  The Veteran was assigned a 30 percent disability rating, effective July 22, 2008, the date of diagnosis for left foot drop.  

As such, as dictated by the DRO decision, the service-connected tibial neuropathy of the left foot was rated at 10 percent from August 17, 2005, to July 21, 2008; then the service-connected disability of a left foot drop, residuals of nerve damage of the anterior tibial nerve (deep peroneal) and the superficial peroneal nerve and sural nerve (also previously rated as tibial neuropathy of the left foot) was assigned a single 30 percent disability rating from July 22, 2008. 

Following the DRO decision, the Veteran was notified of instructions on how to proceed if he did not agree with the decision, which included submitting a Notice of Disagreement (VA Form 21-0958) within one year from the date of the letter (in this case, January 13, 2015) to appeal the decision.  The Veteran has not submitted a timely Notice of Disagreement and therefore, the decision is final and not properly before the Board for adjudication.

Therefore, the issue that remains before the Board for adjudication is entitlement to an initial disability rating in excess of 10 percent prior to July 22, 2008, for the service-connected tibial neuropathy of the left foot.  

Governing rules and regulations 

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated the Veteran's tibial neuropathy of the left foot under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8524.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 8524 rates incomplete or complete paralysis of the internal popliteal nerve.  The Veteran is currently assigned a 10 percent rating.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; and severe incomplete paralysis warrants a 30 percent disability rating. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis

Turning to the evidence of record, the Veteran was afforded VA examination in February 2006 where he reported numbness and tingling involving the medial left foot and heel and the ball of the foot.  He described weakening and constant pain in the ankle and heel.  He also reported some discomfort in the dorsum of his foot.  He stated walking aggravated the pain significantly and had to use a cane to walk as the cane decreased the weight bearing on his left foot.  

A physical examination revealed some swelling in the left ankle with decreased range of motion of the left ankle with 5 degrees dorsiflexion and 30 degrees or so of plantar flexion before pain began.  The sensory exam was notable for some lost touch and temperature on the medial surface of the foot.  There was some hyperaesthesias in the heel area.  Strength appeared to be intact on direct testing with dorsiflexion and plantar flexion at 5/5 and eversion at 5/5.  There was no atrophy noted and ankle jerk was 1+.  When he walked, he did seem to put most of the weight on the cane to decrease the weight bearing on his left foot.  The Veteran was not able to walk on his toes or heels because of the discomfort. 

The VA examiner determined the Veteran had mild tibial neuropathy.  The Veteran had some sensory dysfunction but overall strength appeared intact on direct testing.  

In July 2007, the Veteran was afforded another VA examination where a diagnosis of tibial neuropathy of the left foot associated with a left ankle condition, including sprain and resultant arthritis, was confirmed.  The Veteran reported burning pain of the foot, toe, heel, calf, and anterior surface of the leg.  He ambulated with the use of a lower-leg brace because of limitation of motion of the ankle joint.  He used an occasional nonsteroidal medication for pain associated with the ankle and employed a cane to assist in ambulation and stated since he was given the foot-drop brace, that ambulation "has been much easier."

A physical examination revealed the arterial pulses were full and bounding on both the dorsalis pedis and posterior tibial.  There was a hypoesthesia over the sole of the foot to a lesser degree along the dorsum of the feet.  There was a tendency towards hypersensitive response to touch along the anterior and posterior aspect of the leg itself.  The Veteran was able to stand on the left toe and heel without difficulty.  Dorsiflexion was limited to 10 degrees due to pain and plantar flexion was limited to 5 degrees due to pain.  The ranges of motion during passive, active, and three repetitive motions were the same.  No additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up was noted.  There were no assistive devices and no incapacitating episodes or radiation of pain, and no further neurological findings other than that reported above were found.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence demonstrates that there is no more than mild incomplete paralysis of the left tibial nerve and therefore a rating in excess of 10 percent is not warranted.

The Board finds that prior to July 22, 2008, the disability more closely approximated the criteria for the currently-assigned 10 percent rating under Diagnostic Code 8524 ("mild" incomplete paralysis of the peroneal nerve).  In this case, the Veteran has reported during this period of the appeal that he experienced left foot numbness, tingling, pain, and weakness.  The Veteran's left foot symptoms were wholly sensory, without clinical evidence of neurological deficit such as abnormal diagnostic results, loss of muscle strength of muscle atrophy. 

Also, while not controlling, the VA examiner in July 2007 stated a medical opinion that the Veteran's left foot disorder was manifested by no more than "mild" incomplete paralysis of the left tibial nerve.  Therefore, a 10 percent rating is appropriate under Diagnostic Code 8524. The examiner did not characterize the disability as "moderate," nor do the objective findings suggest such.  Accordingly, a higher rating of 20 percent is not warranted.

The Board has found no distinct period during which the left foot disability met 
 the criteria for a rating higher than 10 percent.  Similarly, the Board has found no distinct period prior to July 22, 2008, in which the left foot disability met the criteria for a rating higher than 10 percent.  Additional "staged" ratings are accordingly not appropriate.  Hart, 21 Vet. App. 505.

Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In that regard, during the appellate time period the Veteran's left foot disability symptoms are primarily sensory, without clinical evidence of neurological deficit.  The foregoing symptoms are the types of symptoms contemplated in the current assigned rating for the left foot disability under Diagnostic Code 8524.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his left foot disability combined with his other service-connected disabilities results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 


ORDER

Prior to July 22, 2008, entitlement to an initial increased disability rating in excess of 10 percent for service-connected tibial neuropathy of the left foot, associated with service-connected left ankle disorder, including sprain residuals and arthritis, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Service connection claims

Regarding the Veteran's claim for entitlement to service connection for DDD of the lumbar spine to include as secondary to service-connected left ankle disorder, including sprain residuals and arthritis, following the Board's May 2011 remand, the Veteran was afforded a new VA examination in February 2012.  While the February 2012 VA examiner determined the Veteran's low back disability was less likely than not caused by an in-service injury, the Veteran's contention that the disability was caused secondary to his service-connected left ankle disability was not adequately addressed.  Specifically, the Board finds that while the VA examiner determined the Veteran's low back disability was age-related, there is no discussion of whether the Veteran's altered gait due to his service-connected left ankle disability caused or aggravated the DDD of his lumbar spine. 

As such, an addendum opinion with a complete rationale that considers the Veteran's contentions regarding his secondary service connection theory of entitlement should be obtained. 

Finally, regarding the Veteran's claim for left leg and foot radiculopathy, given the indication that the Veteran's disability is secondary to his DDD of the lumbar spine, the Board, therefore, finds that the claim for service connection for left leg and foot radiculopathy, is inextricably intertwined with the claim for DDD of the lumbar spine and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

TDIU

The Board finds that this claim is also inextricably intertwined with the pending service connection claims.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's other claims. 

Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once the above is completed, return the claims file to the VA examiner who conducted the February 2012 VA examination of the Veteran's DDD of the lumbar spine.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the February 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  In an addendum opinion, the examiner should provide an opinion as to the likelihood that the Veteran's current DDD of the lumbar spine was caused or aggravated by a service-connected disability, to specifically include the left ankle disability, including sprain and arthritis.  A complete rationale must be provided for any opinion offered. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the preparation of the addendum, and the report should reflect that such a review was conducted. The Veteran's complete history should be considered and discussed by the examiner.  The VA examiner is also asked to discuss the impact of the Veteran's altered gait on his DDD of the lumbar spine. 

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to provide the addendum opinion.  Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history (private and VA) and lay assertions and citation to medical authority, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


